DETAILED ACTION

Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive.
Applicant argues that Li does not teach reducing an application time for using the PL RS for uplink power control purposes.  The Examiner respectfully disagrees.  Li discloses “determined how to set the initial UL transmit power properly to reduce the latency of initial access for NR UL….. based on DL…. measurement” (par.0142), where latency requirement is select DL-RSm for ….. measurement (par.0118).  Interpret statement above in other words “to reduce the latency to select DL-RSm for measurement to set initial access for NR UL transmit power properly”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 12, 14, 16-19, 21 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub. 2020/0205085) in view of Tang (US Pub. 2022/0104160).
Regarding claim 1, Li discloses a method for wireless communications by a user equipment (UE), comprising:
receiving signaling indicating activation of path loss (PL) reference signals (RSs) using the PL RS measurements for uplink power control purposes (par.004 “for uplink transmit power control…….selecting a given one of the beams based on one or more downlink measurements, calculating the downlink path loss based on the selected beam”, par.086 “Reference Signals (RSs)”, par.0118 “latency requirement”, par.0178 “DCI, an RS configuration indication….activation for aperiodic, time duration…for DL path loss measurement may be send from the TRP/gNB to the UE”).
Li teaching the DL path loss measurements from the different RSs may cause significantly in latency (par.091), so that the selected DL path loss is measured at step 1B (par.0118), then continue other DL measurements at step 4B (par.0122).  However, Li lacks of clarifying reducing an application time, wherein the reduced application time is reduced relative to a non-reduced application time; and using PL RS measurements.
Tang discloses clarifying reducing an application time, wherein the reduced application time is reduced relative to a non-reduced application time; and using PL RS measurements. (par.0161 “the UE determines to perform latency compensation for the refence time information”, par.0167 “perform latency compensation for the reference time information with multiple measurements results……the pathloss ….., the UE determines to perform latency compensation for the reference time formation”, par.0170 “it first chooses a latency compensation manner from the multiple latency compensation manners”, par.0185 “perform latency compensation for the reference time…..the reference time…may sent by the base station”, par.0202 “the base station increases or decreases the latency compensation parameter on the basis of the reference time information…..the reference time includes…..time information….milliseconds”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Li with the above teaching of Tang in order to provide lower latency and higher time synchronization accuracy, sends the uplink frames arrive at the base station at the expected time as suggested by Tang (par.004).
Regarding claims 2, 12 and 19, the modified Li discloses the signaling indicating the activation of PL RSs comprises downlink control information (DCl) signaling (Li, par.0178).  
Regarding claims 4, 14, 21 ad 29, the modified Li discloses receiving signaling configuring the UE with at least first and second periods for transmitting the PL RS, wherein the first period is shorter than the second period and the reduced application time is achieved by measuring PL RS transmitted according to the first period (Li, par.0202 “the base station increases or decreases the latency compensation parameter on the basis of the reference time information…..the reference time includes…..time information….milliseconds”).  
Regarding claim 5, the modified Li discloses the UE uses the first period to reduce the application time after activation for a first measurement; and subsequently measures PL RSs transmitted to the UE according to the second period (Li, par.0104 “the latency compensation value is added to or subtracted from the reference time”).  
Regarding claim 6, the modified Li discloses the UE uses PL RSs transmitted to the UE according to the first period for uplink power control purposes; and the UE uses PL RSs transmitted to the UE according to the second period for one or more purposes other than uplink power control (Li, par.086 “different bandwidths or numerologies, different configurations”). P+S Ref. No.: 201276US QUALCOMM Ref. No.: 201276 27  
Regarding claims 8 and 25, the modified Li discloses the UE determines to use the reduced application time based on at least one of estimated measurement accuracy (Tang, par. 004 “accuracy”) or mobility (consideration is optional) of the UE.  
Regarding claims 9, 26 and 30, the modified Li discloses signaling, to a network entity, capability of the UE to support the reduced application time (Tang, par.0139, 0142).  
Regarding claims 10, 16-17 and 27, the modified Li discloses signaling, to the network entity, an indication of the reduced application time (Tang, par.0139, 0142). 
Regarding claim 11, the modified Li discloses everything as claim 1 above.  More specifically, the modified Li discloses a network entity (par.0139, 0142 “the base station”).
Regarding claim 18, the modified Li discloses everything as claim 1 above.  More specifically, the modified Li discloses a receiver, a processor (Li, par.040, fig12B elements 120, 118).
Regarding claim 28, the modified Li discloses everything as claim 1 above.  More specifically, the modified Li discloses a receiver, a processor (Li, par.040 “the base station……may include some or all of the elements depicted in fig. 12B”).

Claims 3, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub. 2020/0205085) in view of Tang (US Pub. 2022/0104160) and further in view of Li (US Pub. 2017/0367116, herein Li II).
Regarding claims 3, 13 and 20, the modified Li disclose MAC CE (par.0204).  However, the modified Li fails to teach signaling indicating the activation of PL RSs comprises media access control (MAC) control element (CE) signaling.  
Li II discloses signaling indicating the activation of PL RSs comprises media access control (MAC) control element (CE) signaling (par.009, par.078-079 “the UE estimates the DL propagation delay…..The UL TA update may receive from MAC CE or from DL DCI”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Li with the above teaching of Li II in order to me the URLLC’s reliability and latency requirements as suggested by Li II (par.008).

Allowable Subject Matter
Claims 7, 15 and 22-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642